—Judgment, Supreme Court, New York County (Renee White, J., at hearing; John Bradley, J., at trial and sentence), rendered October 30, 1990, convicting defendant, after jury trial, of robbery in the first and second degrees and burglary in the second degree and sentencing him to concurrent terms of 2 to 6 years on the first degree robbery conviction and from IV2 to AV2 years on the second degree robbery and burglary convictions, unanimously affirmed.
Defendant’s contention that he was improperly pursued and seized is without merit. The evidence established that defendant joined an individual who was running through the streets of Chinatown holding a revolver, furtively looked over his shoulder while running, conversed with the gunman and was shown the contents of the bag he was carrying, and when directed to stop by the police, ran with the gunman into a nearby housing project and tried frantically to gain entrance. This conduct gave rise to a reasonable suspicion entitling the police to pursue defendant and stop and detain him for questioning (People v Johnson, 186 AD2d 420, 421 [1st Dept], lv denied 81 NY2d 763). While defendant was properly detained for less than 10 minutes and uncuffed, the complaining witnesses were brought to the scene and identified him as one of the two men that had robbed them (see, People v Hicks, 68 NY2d 234, 240).
We have considered defendant’s claim with respect to the prosecutor’s summation and, to the degree it is preserved, find it to be without merit. Concur—Murphy, P. J., Carro, Asch, Nardelli and Williams, JJ.